PER CURIAM.
Petitioner, Secretary of Labor, seeks review by this court of the final order of the Occupational Safety and Health Review Commission that vacated the Secretary’s citation of respondent McNally Construction and Tunneling Company for a serious violation of 29 C.F.R. § 1926.407(b).
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we agree with the conclusion of the Commission that the general electrical standard relied upon by the Secretary is preempted by the specific tunneling standard found in 29 C.F.R. § 1926.800.
Because the reasoning which supports the final order has been articulated by the Commission, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.
Accordingly, the final order of the Occupational Safety and Health Review Commission is affirmed upon the reasoning employed by *209the Commission in its decision dated July 13, 1994.